DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Rodney (US20140007646A1) in view of Csutak (US20080271533A1).
	Regarding claim 1, Rodney teaches A method for in-situ calibration of a gravimeter,
comprising: 
disposing a downhole tool in a borehole, wherein the downhole tool comprises the gravimeter attached to a linear actuator (Para [0075], In exemplary embodiments, a method of calibrating an orientation responsive sensor (as gravimeter) includes lowering a tool body including a gimbaling mechanism rotatably supporting the orientation responsive sensor into a subterranean reservoir. Para [0041] In various embodiments, the actuators for the various movements described herein include low power, low heat-producing, and low magnetic signature actuators. For example, the actuators may include a power screw, a linear motor, gears, a pinion, and a piezo-electric motor with nano-positioning. In some embodiments, a gimbaling mechanism including one or more piezoelectric motors coupled to one or more gimbals, such as the sensor chassis 110 and the outer cage 108, is coupled to circuitry for activating the piezoelectric motors. Control circuitry is also provided for controlling the gimbal activation circuitry. Based on the information of the actuator that include linear motor, the one of ordinary skill in the art would be able to arrange the gravimeter being attached to a linear actuator (or motor) for linear motion and accordingly control the gimbal (that includes gravimeter) using a control circuit.); 
activating the linear actuator to cause the gravimeter to move linearly (Based on the information of the actuator that include linear motor, the one of ordinary skill in the art would be able to arrange the gravimeter being attached to a linear actuator (or linear motor) and control the gimbal (as gravimeter) using a control circuit);
However, Rodney does not explicitly teach recording a first set of measurements with the gravimeter while the linear actuator is stationary;
recording a second set of measurements with the gravimeter;
calibrating the gravimeter based on the first and second set of recorded measurements.
Csutak teaches recording a first set of measurements with the gravimeter while the linear actuator is stationary (Para [0031], Accuracy of measurements taken while the drill bit is turning may be significantly reduced due to vibrations. The gravimeter may be activated to measure the gravitational acceleration while the drill bit (as actuator) is temporarily stopped. Para [0060], Fig. 10 The method 90 calls for using the gravimeter 5 incorporating the optical cavity 20. A first step 91 calls for taking a first measurement of the resonant frequency of the optical cavity 20. Although, Csutak does not explicitly specify taking the reading while linear actuator is stationary, based on the information above examiner believes that it is within the ability of the ordinary skill in the art to record the measurement with the gravimeter while the linear actuator is stationary); 
 recording a second set of measurements with the gravimeter (Para [0060], Fig. 10 A second step 92 calls for taking a second measurement of the resonant frequency of the optical cavity 20 (incorporated by the gravimeter 5). The second step 92 may be performed at a location different from where the first step 91 was performed or at the same location.); and 
calibrating the gravimeter based on the first and second set of recorded measurements (Claim 14, The method as in claim 12, further comprising calibrating one of the first measurement and the second measurement to a reference value of gravitational acceleration).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Csutak (directed to recording the first and second measurement to calibrate the gravimeter) into Rodney (directed to placing gravimeter and arranging an actuator in a linear motion) for the purpose of obtaining better calibration of borehole gravimeter by recording the multiple measurements utilizing the gravimeter at different locations and calibrating the gravimeter based on the first and second set of readings as explained by Csutak.

Regarding claim 9, the combination of Rodney and Csutak teach The method of claim 1, Rodney also teaches further comprising specifying a calibration parameter (Para [0065] A method includes simultaneously determining the inclination, tool face and calibration parameters of the accelerometer and determining the azimuth using the magnetometer readings, the inclination and the azimuth, as in conventional MWD surveying).

Regarding claim 10, the combination of Rodney and Csutak teach The method of claim 9, Csutak teaches wherein the calibration parameter is a number of constant acceleration intervals, a magnitude and sign of acceleration for each interval, an acceleration sample rate, or an acceleration to be produced in an analog mode or a stepper mode (Para [0053], A change in the gravitational force 26 acting upon the microsphere 70 will cause the optical parameters to change with a resulting change in the resonant frequency, λ2. As discussed above, the change in the gravitational force 26 and the change in the gravitational acceleration can be determined from the change in the resonant frequency, λ2. [0067] In support of the teachings herein, various analysis components may be used, including digital and/or analog systems).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Csutak (directed to defining the calibration parameter regarding an acceleration) into Rodney (directed to placing gravimeter and arranging an actuator in a linear motion) for the purpose of obtaining better calibration of borehole gravimeter by utilizing an acceleration parameter based on the resonating freqency as explained by Csutak.

Regarding claim 11, the combination of Rodney and Csutak teach The method of claim 1, Rodney also teaches further comprising rotating the gravimeter and measuring a bias (Para [0072] Since the magnitude of the earth's gravitational field is known, a minimum of two measurements at different orientations (as rotating) are needed to determine the gain and bias of the sensor (as gravimeter), and a minimum of two further measurements at yet different orientations are needed to determine the misalignment angles).

Regarding claim 12, Rodney teaches A system comprising: 
a downhole tool (Para [0034], Fig. 1 A downhole electronic tool 10), wherein the downhole tool comprises: 
a hanger (Para [0035], Fig. 2, a pipe section 54 of the wired drill string 52 as a hanger);
 a sonde connected to the hanger (Para [0034], Fig. 1 and Fig. 2 a drilling sonde (sensor 62) connected to a pipe section 54 of the wired drill string 52); 
a linear actuator connected to the hanger (Para [0041], In various embodiments, the actuators for the various movements described herein include low power, low heat-producing, and low magnetic signature actuators. For example, the actuators may include a power screw, a linear motor, gears, a pinion, and a piezo-electric motor with nano-positioning. Although, the prior art does not specify connecting a linear actuator to a hanger, one of ordinary skill in the art would be able to arrange the linear actuator connecting to a hanger as required by the present invention by applying well-known techniques that are being widely used in the field of art); 
a shaft connected to the linear actuator (Para [0037], Fig. 7 a shaft 104 coupled to a motion transfer member 106 (as linear actuator)); 
a linkage connected to the shaft; a package connected to the linkage (In the present invention a linkage connects the package and extends from a shaft. Although the prior art does not differentiate a shaft and a linkage from the connections as shown in the figure 7- 15, 18 and 19, examiner believes that it would be obvious to one of ordinary skill in the art to call the section (as rod or pipe) as a linkage that connects a shaft and a package); and 
a gravimeter disposed in the package (Para [0034] such as a formation survey instrument package with magnetometers and/or accelerometers); 
a conveyance attached to the downhole tool (Para [0034] a tubing-conveyed tool); and 
an information handling system, wherein the information handling system is in signal communication with the downhole tool, and configured to initiate a calibration sequence, send commands to a linear actuator module and a gravimeter module(Para [0035] Other components of the network 50 may include a kelly 56, a top-hole repeater unit 58 to interface the network 100 with drilling control operations (as initiate calibration sequence, send command to an actuator and a gravimeter) and with the rest of the world, a computer 64 in the rig control center to act as a server, and an uplink 108. The testing tool 60 with sensors 62 is shown linked into the network 100 just above the drill bit 51 for communication along its conductor path and along the wired drill string 52.)
activate the linear actuator (Based on the information of the actuator that include linear motor, the one of ordinary skill in the art would be able to arrange the gravimeter being attached to a linear actuator (or linear motor) and control the gimbal (as gravimeter) using a control circuit);
However, Rodney does not explicitly teach record a first set of measurements while the linear actuator is stationary;
record a second set of measurement while the linear actuator is moving;
calibrate the gravimeter based on the first and second set of recorded measurements; and
store the calibration results.
Csutak teaches record a first set of measurements while the linear actuator is stationary (Para [0031], Accuracy of measurements taken while the drill bit is turning may be significantly reduced due to vibrations. The gravimeter may be activated to measure the gravitational acceleration while the drill bit (as actuator) is temporarily stopped. Para [0060], Fig. 10 The method 90 calls for using the gravimeter 5 incorporating the optical cavity 20. A first step 91 calls for taking a first measurement of the resonant frequency of the optical cavity 20. Although, Csutak does not explicitly specify taking the reading while linear actuator is stationary, based on the information above examiner believes that it is within the ability of the ordinary skill in the art to record the measurement with the gravimeter while the linear actuator is stationary);
record a second set of measurement while the linear actuator is moving (Para [0060], Fig. 10 A second step 92 calls for taking a second measurement of the resonant frequency of the optical cavity 20. The second step 92 may be performed at a location different from where the first step 91 was performed or at the same location. Based on the information of the actuator that include linear motor, the one of ordinary skill in the art would be able to arrange (combine Rodney and Csutak) the gravimeter being attached to a linear actuator (or motor) for linear motion and accordingly control the gimbal (as gravimeter) using a control circuit to record the second set of measurements);
store the calibration results (Para [0057], Typically, the teachings herein are reduced to an algorithm that is stored on machine-readable media. The algorithm is implemented by the computer 80 and provides operators with desired output (as storing and providing the calibration results). The output is typically generated on a real-time basis).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Csutak (directed to recording and storing the first and second measurement to calibrate the gravimeter) into Rodney (directed to placing gravimeter and arranging an actuator in a linear motion) for the purpose of obtaining better calibration of borehole gravimeter by recording and storing the multiple measurements utilizing the gravimeter at different locations and calibrating the gravimeter based on the first and second set of readings as explained by Csutak.

Regarding claim 21, Rodney teaches A downhole tool, wherein the downhole tool comprises: 
a hanger (Para [0035], Fig. 2, a pipe section 54 of the wired drill string 52 as a hanger); 
a sonde, connected to the hanger (Para [0034], Fig. 1 and Fig. 2 a drilling sonde (sensor 62) connected to a pipe section 54 of the wired drill string 52); 
a linear actuator, connected to the hanger (Para [0041] In various embodiments, the actuators for the various movements described herein include low power, low heat-producing, and low magnetic signature actuators. For example, the actuators may include a power screw, a linear motor, gears, a pinion, and a piezo-electric motor with nano-positioning. Although, the prior art does not specify connecting a linear actuator to a hanger, one of ordinary skill in the art would be able to arrange the linear actuator connecting to a hanger as required by the present invention by applying well-known techniques that are being widely used in the field of art); 
a shaft, connected to the linear actuator (Para [0037], Fig. 7 a shaft 104 coupled to a motion transfer member 106 (as linear actuator); 
a linkage, connected to the shaft; a package, connected to the linkage (In the present invention a linkage connects the package and extends from a shaft. Although the prior art does not differentiate a shaft and a linkage from the connections as shown in the figure 7- 15, 18 and 19, examiner believes that it would be obvious to one of ordinary skill in the art to call the section (as rod or pipe) as a linkage that connects a shaft and a package); and 
a gravimeter, disposed in the package (Para [0034] such as a formation survey instrument package with magnetometers and/or accelerometers).

Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over in combination of Rodney (US20140007646A1) and Csutak (US20080271533A1) in view of Carignan (US20120123592A1).
Regarding claim 2, the combination of Rodney and Csutak teach The method of claim 1, however the combination of Rodney and Csutak do not teach further comprising activating an acceleration sequence for the linear actuator in an analog mode.
Carignan teaches further comprising activating an acceleration sequence for the linear actuator in an analog mode (Para [0094] The signals from these control blocks are converted to analog drive signals and are used to drive the linear actuators of the actuator system stage 1112).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Carignan (directed to implementing an analog signal to drive the linear actuator) into the combination of Rodney and Csutak (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by driving the linear actuator in an analog mode as explained by Carignan.

Regarding claim 3, the combination of Rodney, Csutak and Carignan teach The method of claim 2, Carignan also teaches further comprising producing waveforms for the analog mode and energizing the linear actuator using the waveforms (Para [0094] The signals from these control blocks are converted to analog drive signals (as producing waveforms for the analog mode) and are used to drive the linear actuators of the actuator system stage 1112 (as energizing the linear actuator using the waveforms)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Carignan (directed to implementing an analog wave to energize the linear actuator) into the combination of Rodney and Csutak (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by driving the linear actuator in an analog mode as explained by Carignan.

Regarding claim 13, the combination of Rodney and Csutak teach The system of claim 12, however the combination of Rodney and Csutak do not teach wherein the information handling system is configured to activate an acceleration sequence for the linear actuator in an analog mode.
Carignan teaches wherein the information handling system is configured to activate an acceleration sequence for the linear actuator in an analog mode (Para [0094] The signals from these control blocks are converted to analog drive signals and are used to drive the linear actuators of the actuator system stage 1112).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Carignan (directed to implementing an analog signal to drive the linear actuator) into the combination of Rodney and Csutak (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by driving the linear actuator in an analog mode as explained by Carignan.

Regarding claim 14, the combination of Rodney, Csutak and Carignan teach The system of claim 13, Carignan also teaches wherein the information handling system is configured to produce waveforms for the analog mode and energizing the linear actuator using the waveforms (Para [0094] The signals from these control blocks are converted to analog drive signals (as producing waveforms for the analog mode) and are used to drive the linear actuators of the actuator system stage 1112 (as energizing the linear actuator using the waveforms)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Carignan (directed to implementing an analog wave to energize the linear actuator) into the combination of Rodney and Csutak (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by driving the linear actuator in an analog mode as explained by Carignan.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over in combination of Rodney (US20140007646A1), Csutak (US20080271533A1) and Carignan (US20120123592A1) in view of Southgate (US20150107852A1).
Regarding claim 4, the combination of Rodney, Csutak and Carignan teach The method of claim 3, however, the combination of Rodney, Csutak and Carignan do not teach further comprising sending confirmation to the information handling system that the acceleration sequence is complete.
Southgate teaches further comprising sending confirmation to the information handling system that the acceleration sequence is complete (Para [0172], When the second microprocessor 120 confirms that a similar control sequence for acceleration data is complete, the two microprocessors can communicate with the trigger control unit 150 which can generate the low voltage control signal 210).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Southgate (directed to transferring the message of completion of acceleration) into the combination of Rodney, Csutak and Carignan (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by utilizing an information handing system to communicate about the acceleration sequence is complete as explained by Southgate.

Regarding claim 15, the combination of Rodney, Csutak and Carignan teach The system of claim 14, however, the combination of Rodney, Csutak and Carignan do not teach wherein the information handling system is configured to send confirmation to the information handling system that the acceleration sequence is complete.
Southgate teaches wherein the information handling system is configured to send confirmation to the information handling system that the acceleration sequence is complete (Para [0172], When the second microprocessor 120 confirms that a similar control sequence for acceleration data is complete, the two microprocessors can communicate with the trigger control unit 150 which can generate the low voltage control signal 210).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Southgate (directed to transferring the message of completion of acceleration) into the combination of Rodney, Csutak and Carignan (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by utilizing an information handing system to communicate about the acceleration sequence is complete as explained by Southgate.

Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in combination of Rodney (US20140007646A1) and Csutak (US20080271533A1) in view of Opriessnig (US20190201002A1).
Regarding claim 5, the combination of Rodney and Csutak teach The method of claim 1, however the combination of Rodney and Csutak do not teach further comprising activating an acceleration sequence for the linear actuator in a stepper mode 
Opriessnig teaches further comprising activating an acceleration sequence for the linear actuator in a stepper mode ( Para [0051], By pressing a “go-home” button (not shown) of the first control unit 7 the stepper driver 45 of the first control unit 7 controls the driving unit 37 in such a way that stamp 36 of the linear actuator 4 is moved into a starting position, thereby emptying the balloon 11 up to a starting volume).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Opriessnig (directed to controlling the linear actuator in a stepper mode) into Rodney and Csutak (directed to placing gravimeter and arranging an actuator in a linear motion) for the purpose of obtaining better calibration of borehole gravimeter activating the acceleration sequence of a linear actuator in a stepper mode as explained by Opriessnig.

Regarding claim 6, the combination of Rodney, Csutak and Opriessnig teach The method of claim 5, Opriessnig also teaches further comprising producing a series and timing command for the stepper mode and energizing the linear actuator using the series and timing command ( Para [0051], By pressing a “go-home” button (not shown) of the first control unit 7 (as command for series and timing) the stepper driver 45 of the first control unit 7 controls the driving unit 37 in such a way that stamp 36 of the linear actuator 4 is moved into a starting position, thereby emptying the balloon 11 up to a starting volume).
Although Opriessnig does not specifically teach creating a series and timing command for the stepper mode and linear actuator, one of ordinary skill in the art would be able to modify Opriessnig by adding a command line in a program to create a series and timing for the stepper mode and energize the linear actuator.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Opriessnig (directed to controlling the linear actuator in a series and timing) into Rodney and Csutak (directed to placing gravimeter and arranging an actuator in a linear motion) for the purpose of obtaining better calibration of borehole gravimeter creating a command for stepper mode and linear actuator using a series and timing as explained by above.

Regarding claim 16, the combination of Rodney and Csutak teach The system of claim 12, however the combination of Rodney and Csutak do not teach wherein the information handling system is configured to activate an acceleration sequence for the linear actuator in a stepper mode.
Opriessnig teaches wherein the information handling system is configured to activate an acceleration sequence for the linear actuator in a stepper mode ( Para [0051], By pressing a “go-home” button (not shown) of the first control unit 7 the stepper driver 45 of the first control unit 7 controls the driving unit 37 in such a way that stamp 36 of the linear actuator 4 is moved into a starting position, thereby emptying the balloon 11 up to a starting volume).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Opriessnig (directed to controlling the linear actuator in a stepper mode) into Rodney and Csutak (directed to placing gravimeter and arranging an actuator in a linear motion) for the purpose of obtaining better calibration of borehole gravimeter activating the acceleration sequence of a linear actuator in a stepper mode as explained by Opriessnig.
Regarding claim 17, the combination of Rodney, Csutak and Opriessnig teach The system of claim 16, Opriessnig also teaches wherein the information handling system is configured to produce a series and timing command for the stepper mode and energizing the linear actuator using the series and timing command (Para [0051], By pressing a “go-home” button (not shown) of the first control unit 7 (as command for series and timing) the stepper driver 45 of the first control unit 7 controls the driving unit 37 in such a way that stamp 36 of the linear actuator 4 is moved into a starting position, thereby emptying the balloon 11 up to a starting volume).
Although Opriessnig does not specifically teach creating a series and timing command for the stepper mode and linear actuator, one of ordinary skill in the art would be able to modify Opriessnig by adding a command line in a program to create a series and timing for the stepper mode and energize the linear actuator.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Opriessnig (directed to controlling the linear actuator in a series and timing) into Rodney and Csutak (directed to placing gravimeter and arranging an actuator in a linear motion) for the purpose of obtaining better calibration of borehole gravimeter creating a command for stepper mode and linear actuator using a series and timing as explained by above.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in combination of Rodney (US20140007646A1), Csutak (US20080271533A1) and Opriessnig (US20190201002A1) in view of Southgate (US20150107852A1).
Regarding claim 7, the combination of Rodney, Csutak and Opriessnig teach The method of claim 6, however the combination of Rodney, Csutak and Opriessnig do not teach further comprising sending confirmation to the information handling system that the acceleration sequence is complete.
Southgate teaches further comprising sending confirmation to the information handling system that the acceleration sequence is complete (Para [0172], When the second microprocessor 120 confirms that a similar control sequence for acceleration data is complete, the two microprocessors can communicate with the trigger control unit 150 which can generate the low voltage control signal 210).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Southgate (directed to transferring the message of completion of acceleration) into the combination of Rodney, Csutak and Opriessnig (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by utilizing an information handing system to communicate about the acceleration sequence is complete as explained by Southgate.

Regarding claim 18, the combination of Rodney, Csutak and Opriessnig teach The system of claim 17, however the combination of Rodney, Csutak and Opriessnig do not teach wherein the information handling system is configured to send confirmation to the information handling system that the acceleration sequence is complete.
Southgate teaches wherein the information handling system is configured to send confirmation to the information handling system that the acceleration sequence is complete (Para [0172], When the second microprocessor 120 confirms that a similar control sequence for acceleration data is complete, the two microprocessors can communicate with the trigger control unit 150 which can generate the low voltage control signal 210).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Southgate (directed to transferring the message of completion of acceleration) into the combination of Rodney, Csutak and Opriessnig (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by utilizing an information handing system to communicate about the acceleration sequence is complete as explained by Southgate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in combination of Rodney (US20140007646A1) and Csutak (US20080271533A1) in view of Richards (US20150068772A1).
Regarding claim 8, the combination of Rodney and Csutak teach The method of claim 1, however the combination of Rodney and Csutak do not explicitly teach wherein the recording a first set of measurements with the gravimeter while the linear actuator is stationary comprises a time delay to allow the gravimeter to be powered and stabilized.
Richards teaches wherein the recording a first set of measurements with the gravimeter while the linear actuator is stationary comprises a time delay to allow the gravimeter to be powered and stabilized (Para [0065], As yet another alternative, an accelerometer and timer may work together to generate a deployment signal (as activating the gravimeter, record the measurements and stabilizing) based upon actuator 500 (as linear actuator) remaining stationary for a predetermined time period).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Richards (directed to activating the gravimeter, record the measurements and stabilizing the gravimeter ) into the combination of Rodney and Csutak (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by utilizing a timer (as time delay) to control the activation, recording and stabilization of a gravimeter based on an actuator status as explained by Richards.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in combination of Rodney (US20140007646A1) and Csutak (US20080271533A1) in view of Shah (US20060044939A1).
Regarding claim 19, the combination of Rodney and Csutak teaches The system of claim 12, however the combination of Rodney and Csutak explicitly do not teach wherein gravimeter is a three axis gravimeter.
Shah teaches wherein gravimeter is a three axis gravimeter (Para [0031], For example, the sensor 212 may comprise a three-axis accelerometer that also detects acceleration in the radial direction. A second sensor 214 may be provided 90 or 180 degrees away from the first sensor 212. This second sensor 214 also preferably comprises a two or three axis accelerometer. Additional sensors may also be employed as needed).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Shah (directed to accelerometer with three-axis) into the combination of Rodney and Csutak (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by utilizing a three-axis gravimeter as explained by Shah.

Regarding claim 20, the combination of Rodney and Csutak teaches The system of claim 12, however the combination of Rodney and Csutak explicitly do not teach further comprising a plurality of gravimeters.
Shah teaches further comprising a plurality of gravimeters (Para [0031], For example, the sensor 212 may comprise a three-axis accelerometer that also detects acceleration in the radial direction. A second sensor 214 may be provided 90 or 180 degrees away from the first sensor 212. This second sensor 214 also preferably comprises a two or three axis accelerometer. Additional sensors may also be employed as needed).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time invention was effectively filed to have incorporated Shah (directed to multiple accelerometer) into the combination of Rodney and Csutak (directed to calibrating the gravimeter) for the purpose of obtaining better calibration of borehole gravimeter by utilizing a multiple three-axis gravimeter as explained by Shah.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863      

/NATALIE HULS/Primary Examiner, Art Unit 2863